Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/20 submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 2-4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does It is unclear to the Examiner to what degree the receiving cavity must be cup-shaped, or the base must be flat and non-circular but elliptical to meet the claim 
Claims 5 and 6 are rejected based off their dependency of rejected claim 2.


Allowable Subject Matter
Claim 1 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed an unobvious improvement over the prior art found in U.S. Patent 2005/0066656 and German Patent Publication DE4024483A1. U.S. Patent Publication 2005/006656 discloses a hydraulic master cylinder unit (Figure 1) comprising a housing which is produced from a cast blank, wherein the cast blank has at least on receiving cavity which is provided for machining to form a receiving profile for sealingly receiving a connecting piece, which is connected to a fluid container and can be plugged into the receiving profile along a plug-in axis ;wherein the housing comprises at least one piston bore for receiving at least one piston, which is driven along a piston bore axis into the cast blank and further discloses wherein there is a port (55; See, Figure 7 and 8) containing a non-circular cross section stretched in the piston bore axis for purposes of preventing rotation of the attachment mechanism, however the receiving cavity where the connecting piece is inserted is circular and therefore does not meet Applicant’s claim limitation. 

The prior art fails to disclose wherein the receiving cavity is non-circular in a section transversely with respect to the plug-in axis and is stretched along the piston bore axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745